Citation Nr: 0841361	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1968 to December 1969.  Service in the Republic 
of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for tinnitus. 

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
tinnitus.   In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 19, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the November 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's tinnitus claim, elements (1) 
and (2), veteran status and existence of a disability, are 
not at issue.  Moreover, elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed 
tinnitus  In other words, any lack advisement as to those two 
elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  Because as discussed below the 
Board is denying the veteran's claim, elements (4) and (5) 
remain moot.  In any event, the veteran received a letter 
which provided specific notice of the Dingess decision in a 
March 20, 2006 letter. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, private treatment records and provided him 
with a VA examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  



Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Analysis 

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with tinnitus by F.A.C., M.D. and 
K.S.T., Au.D.  

With respect to Hickson element (2), in service disease or 
injury, the Board will separately address disease and injury.  

Concerning in-service disease, there is no evidence of 
tinnitus in service.  It appears that tinnitus was initially 
diagnosed in 2005, more than 30 years after the veteran 
separated from military service.

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the veteran states that he was routinely exposed to noise 
from howitzer fire without the aid of hearing protection.  He 
has submitted several photographs of himself covering his 
ears while firing a howitzer.  The veteran's DD 214 indicates 
that he served as a Field Artillery Crewman.  Based on the 
veteran's MOS, the Board finds that Hickson element (2) has 
been met.

With respect to crucial Hickson element (3), the record 
contains conflicting medical opinions which address the issue 
of medical nexus. 

A May 2006 VA examination report indicates that the veteran's 
tinnitus had its onset in 1995 and was less likely as not a 
result of his exposure to noise in military service.  The VA 
examiner's report indicates that the veteran's claims folder 
was reviewed and his ears were examined. 

In support his claim, the veteran has submitted a July 17, 
2006 letter from F.A.C., M.D. which stated that the veteran's 
tinnitus is "related to loud noise exposure, especially 
artillery."  In a July 27, 2006 letter K.S.T., Au.D., stated 
that the veteran reported a history of noise exposure from 
two different sources, time spent in the artillery division 
while in the military and factory work."  K.S.T., noted that 
"noise exposure is cumulative and its [e]ffects may not 
present themselves for several years following the 
exposure." 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinion of the 
May 2006 VA examiner to be more persuasive than the July 2006 
opinion from Dr. F.A.C. or the June 2006 letter from K.S.T. 

In this case, the Board observes that the VA examiner 
reviewed the veteran's service medical records, reviewed the 
veteran's VA claims folder and examined the veteran, and 
explained in his opinion that it is "less likely as not that 
[the veteran's] tinnitus is a result of exposure to noise or 
late-appearing tinnitus resulting from exposure to noise in 
military service."  The VA examiner specifically stated that 
the veteran "separated from service in 1969 and the onset of 
the [the veteran's] tinnitus was approximately 1995."  The 
VA examiner thud places great significance on the lack of 
tinnitus symptoms for several decades after the veteran left 
military service. 

On the other hand, neither Dr. F.A.C. or K.S.T. explained the 
lack of tinnitus complaints for several decades after 
service.  Indeed, the opinion of K.S.T., Au.D. may be read as 
being against the claim, in that she noted that the effects 
of noise exposure "may not present themselves for several 
years following the exposure."  The Board observes that 
"years" is hardly the same as decades.  Plainly read, this 
opinion appears to attribute the veteran's tinnitus to his 
post-service occupational noise exposure.  K.S.T. did not in 
fact indicate that the veteran's tinnitus is related to his 
military service.   

Dr. F.A.C.'s one sentence opinion is conclusory in the 
extreme, without any detail from which the Board can assess 
how he reached his conclusion.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"]; Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].
  
In short, the Board finds that the May 2006 VA examination 
report which provided  reasons and bases which were 
consistent with the veteran's objectively reported medical 
history is more probative than the medical statements of Dr. 
F.A.C. and K.S.T.

In support of his claim, the veteran has also submitted a 
statement from J.J.W., M.S. a Senior Environmental, Health 
and Safety Engineer for the veteran's former employer.  In 
his letter, J.J.W. states that the veteran "spent 10 years 
of his career in the main assembly operation which has an 
average noise exposure level of 82.5 decibels."  J.J.W. also 
stated that "the level at which OSHA requires hearing 
protection is 90 decibels".  The veteran has stated that the 
letter from J.J.W. establishes that his tinnitus was not 
caused by his occupational noise exposure.  
See the November 2009 substantive appeal.  The Board 
disagrees.  Indeed, J.J.W.'s statement indicates that the 
veteran was in fact exposed to levels of noise after service 
for many years on an assembly line.  

The veteran has also submitted a letter from his former 
commanding officer, L.D.B., which indicates that his troops 
were exposed to loud noise and that any of his troops could 
suffer from a hearing disability.  As discussed above, that 
the veteran was exposed to acoustic trauma in service is not 
in dispute.

To the extent that the veteran or L.D.B. contend that the 
veteran's tinnitus is due to acoustic trauma in service, it 
is now well established that as lay persons without medical 
training they are not competent to opine on medical matters 
such as etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The veteran may be contending that he has had tinnitus since 
separating from service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, the 
objective medical records do not disclose complaints of 
tinnitus until several decades after service.  The September 
2005 audiology report of K.S.T. stated that the veteran had 
tinnitus symptoms for over 20 years, or approximately the 
mid-1980s, which is many years after service.  
    
In short, there is no mention of ear problems by the veteran 
until he filed his initial claim of entitlement to VA 
benefits in October 2005, more than 35 years after he left 
military service in December 1969.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous 
symptomatology].  Such evidence is lacking in this case.

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board concludes that 
A preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for tinnitus.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


